

117 HR 740 IH: Climate Resilient Transportation Infrastructure Study Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 740IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Ms. Brownley introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to solicit a study on climate resilient transportation infrastructure, and for other purposes.1.Short titleThis Act may be cited as the Climate Resilient Transportation Infrastructure Study Act.2.Climate resilient transportation infrastructure study(a)Climate resilient transportation infrastructure studyNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall enter into an agreement with the Transportation Research Board of the National Academies to conduct a study of the actions needed to ensure that Federal agencies are taking into account current and future climate conditions in planning, designing, building, operating, maintaining, investing in, and upgrading any federally funded transportation infrastructure investments.(b)MethodologiesIn conducting the study, the Transportation Research Board shall build on the methodologies examined and recommended in—(1)the 2018 report issued the American Society of Civil Engineers, titled Climate-Resilient Infrastructure: Adaptive Design and Risk Management; and(2)the report issued by the California Climate-Safe Infrastructure Working Group, titled Paying it Forward: The Path Toward Climate-Safe Infrastructure in California.(c)Contents of studyThe study shall include specific recommendations regarding the following:(1)Integrating scientific knowledge of projected climate change impacts, and other relevant data and information, into Federal infrastructure planning, design, engineering, construction, operation and maintenance.(2)Addressing critical information gaps and challenges. (3)Financing options to help fund climate-resilient infrastructure. (4)A platform or process to facilitate communication between climate scientists and other experts with infrastructure planners, engineers and other relevant experts. (5)A stakeholder process to engage with representatives of State, local, tribal and community groups. (6)A platform for tracking Federal funding of climate-resilient infrastructure.(7)Labor and workforce needs to implement climate-resilient transportation infrastructure projects including new and emerging skills, training programs, competencies and recognized postsecondary credentials that may be required to adequately equip the workforce.(8)Outlining how Federal infrastructure planning, design, engineering, construction, operation, and maintenance impact the environment and public health of disproportionately exposed communities. For purposes of this paragraph, the term disproportionately exposed communities  means a community in which climate change, pollution, or environmental destruction have exacerbated systemic racial, regional, social, environmental, and economic injustices by disproportionately affecting indigenous peoples, communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor, low-income workers, women, the elderly, people experiencing homelessness, people with disabilities, people who are incarcerated, or youth. (d)ConsiderationsIn carrying out the study, the Transportation Research Board shall determine the need for information related to climate resilient transportation infrastructure by considering—(1)the current informational and institutional barriers to integrating projected infrastructure risks posed by climate change into federal infrastructure planning, design, engineering, construction, operation and maintenance;(2)the critical information needed by engineers, planners and those charged with infrastructure upgrades and maintenance to better incorporate climate change risks and impacts over the lifetime of projects;(3)how to select an appropriate, adaptive engineering design for a range of future climate scenarios as related to infrastructure planning and investment;(4)how to incentivize and incorporate systems thinking into engineering design to maximize the benefits of multiple natural functions and emissions reduction, as well as regional planning;(5)how to take account of the risks of cascading infrastructure failures and develop more holistic approaches to evaluating and mitigating climate risks;(6)how to ensure that investments in infrastructure resilience benefit all communities, including communities of color, low-income communities and tribal communities that face a disproportionate risk from climate change and in many cases have experienced long-standing unmet needs and underinvestment in critical infrastructure;(7)how to incorporate capital assessment and planning training and techniques, including a range of financing options to help local and State governments plan for and provide matching funds;(8)how federal agencies can track and monitor federally funded resilient infrastructure in a coordinated fashion to help build the understanding of the cost-benefit of resilient infrastructure and to build the capacity for implementing resilient infrastructure; and(9)the occupations, skillsets, training programs, competencies and recognized postsecondary credentials that will be needed to implement such climate-resilient transportation infrastructure projects, and how to ensure that any new jobs created by such projects ensure that priority hiring considerations are given to individuals facing barriers to employment, communities of color, low-income communities and tribal communities that face a disproportionate risk from climate change and have been excluded from job opportunities. (e)ConsultationIn carrying out the study, the Transportation Research Board—(1)shall convene and consult with a panel of national experts, including operators and users of Federal transportation infrastructure and private sector stakeholders; and(2)is encouraged to consult with—(A)representatives from the thirteen federal agencies that comprise the United States Global Change Research Program; (B)representatives from the Department of the Treasury; (C)professional engineers with relevant expertise in infrastructure design; (D)scientists from the National Academies with relevant expertise; (E)scientists, social scientists and experts from academic and research institutions who have expertise in climate change projections and impacts; engineering; architecture; or other relevant areas of expertise; (F)licensed architects with relevant experience in infrastructure design; (G)certified planners; (H)representatives of State, local and Tribal governments;(I)representatives of environmental justice groups; and(J)representatives of labor unions that represent key trades and industries involved in infrastructure projects. (f)ReportNot later than 3 years after the date of enactment of this Act, the Transportation Research Board shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate a report on the results of the study conducted under this section.